internal_revenue_service p o box cincinnati oh release number release date date date legend x school district y state dear department of the treasury employer_identification_number contact person - id number contact telephone number vil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your purpose is to award scholarships annually to two deserving students based on merit in the x in y due to inflation the current amount awarded to each student is one full year’s worth of tuition at a state supported university or college in the state of y the scholarship is publicized at the school to the students in the x to be eligible for a scholarship students must be graduates of the x letter catalog number 58263t the selection committee is made up of current members of the board_of education of the x the students turn in their scholarship application materials to the guidance counselor who removes any name information to keep the selection process blind the guidance counselor then gives the application materials to the selection committee they rank the applicants and the two top students are awarded the scholarships the scholarship winners are announced at the graduation ceremony relatives of member of the selection committee and relatives of your officers directors and substantial contributors are not eligible for scholarships the scholarships are not renewable as they are just for the first year of college you pay the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient you provide a letter to each university college specifying that the university colleges acceptance of the funds constitutes the university college’s agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify the trustee if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms the trustee will obtain the needed reports and grade transcripts from the scholarship recipient you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring _ you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 letter catalog number 58263t the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records lf you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
